Fourth Court of Appeals
                                            San Antonio, Texas
                                                   November 2, 2017

                                                  No. 04-17-00503-CV

                                   IN THE INTEREST OF L.R.M., a Child,

                          From the 45th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2015EM503110
                                 Honorable Nick Catoe Jr., Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to December 6, 2017.

                                                                               PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court



cc:              Deterrean Shaunessey Gamble                     Hortencia Casillas
                 Office of the Attorney General of Texas         9026 Colfax Ridge
                 P.O. Box 12017                                  Helotes, TX xxxx
                 MC 038-1
                 Austin, TX 78711                                John B. Worley
                                                                 Assistant Attorney General
                 Scott E. Bradney                                P.O. Box 12017, Capitol Station
                 Office of the Attorney General                  (Mail Code 038-1)
                 106 S. St. Mary's St.                           Austin, TX 78711-2017
                 Suite 300
                 San Antonio, TX 78205                           Rande K. Herrell
                                                                 Office of the Attorney General
                 David A. Ayon                                   P.O. Box 12017 (MC 038-1)
                 Law Office of David A. Ayon                     Austin, TX 78711-2017
                 225 E. Elmira Street
                 San Antonio, TX 78212